DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Im et al., US 2015/0036073, in view of Chen, US 2020/0372870.
Regarding claim 1, Im et al. disclose a liquid crystal display (LCD) apparatus (figures 2-6B) comprising:
. a first substrate 100
. a second substrate 300
. a liquid crystal layer LC of vertical alignment type (see claim 65)
. a plurality of pixels 500
. wherein the first substrate 100 includes a pixel electrode PE, and a first alignment film 110 provided between the pixel electrodes and the liquid crystal layer
. wherein the second substrate 300 includes a counter electrode CE, and a second alignment film 310 
. each of the plurality of pixels including a first subpixel PE1 and a second subpixel PE2 
. each of the first subpixel PE1 and the second subpixel PE2 including a first liquid crystal domain DM1, a second liquid crystal domain DM2, a third liquid crystal domain DM3, and a fourth liquid crystal domain DM4, each liquid crystal domain having a reference alignment direction defined by the first alignment film and the second alignment film, and the first to fourth liquid crystal domains having respectively different reference alignment directions DR1/Dr2/DR3/DR4 as claimed (a longitudinal direction and a transverse direction of each of the plurality of pixels, the reference alignment directions/order of the first liquid crystal domain, the second liquid crystal domain, the third liquid crystal domain, and the fourth liquid crystal domain respectively define a first direction, a second direction, a third direction, and a fourth direction; the first direction, the second direction, the third direction, and the fourth direction each make an angle which is substantially equal to an odd multiple of 45o with respect to the pixel transverse direction of each pixel)(see figs 6A-6B).
Im et al., however, do not explicitly disclose different voltages to be applied across the liquid crystal layer and a bright/dark subpixel which exhibits a higher/lower luminance.  Chen does disclose different voltages to be applied across the liquid crystal layer to control different orientations of liquid crystals to render one dark and one bright (two) sub-pixels ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply different voltages to sub-pixels across the liquid crystal layer, as shown by Chen, since it is a known practice for display driving controlling ([0004]).  Furthermore, as of result, a pixel division line which is a boundary between the bright subpixel and the dark subpixel would generally extending along the pixel longitudinal direction of each pixel as a whole and an angle that the first direction, the second direction, the third direction, and the fourth direction respectively would make with an azimuthal direction which is orthogonal to the pixel division line of each pixel and which extends from the dark subpixel toward the bright subpixel of the pixel is not less than 0o and not more than 70o (e.g., 45o) as claimed.  
Re claim 2, although the modification to Im et al. does not disclose the angle is not less than 0o and not more than 5o, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an angle of domain directions respect to an azimuthal direction being not less than 0o and not more than 5o, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the display art for liquid crystal molecules controlling.
Re claim 3, wherein the angle is not less than 40o and not more than 55o (e.g., 45o)
Re claim 4, wherein each of the subpixel electrode of the bright/dark subpixel including a first slit (slit between B1) which is formed in a region corresponding to the first liquid crystal domain and which extends substantially in parallel to the first direction; a second slit (slit between B2’) which is formed in a region corresponding to the second liquid crystal domain and which extends substantially in parallel to the second direction, a third slit (slit between B3) which is formed in a region corresponding to the third liquid crystal domain and which extends substantially in parallel to the third direction; and a fourth slit (slit between B4’) which is formed in a region corresponding to the fourth liquid crystal domain and which extends substantially in parallel to the fourth direction (see fig. 6A).  
Re claim 5, wherein the angle is not less than 30o and not more than 70o (e.g., 45o).  
Re claims 6-8, wherein, when an azimuth angle of the pixel transverse direction of each pixel is defined as 0o (as a horizontal direction), the first direction, the second direction, the third direction, and the fourth direction are, respectively, substantially arranged by the angle as claimed (see fig. 6B). 
Re claim 9, Im et al. do not disclose each of the first alignment film and the second alignment film being a photo-alignment film, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a photo alignment film over the Im et al. alignment layers, since it is a well-known in the art to use a photo alignment film in the display art to form a pretilt-angle by light.   
Re claim 10, although the Im et al. do not disclose the pretilt directions defined by the first alignment film and the second alignment film substantially antiparallel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form parallel or antiparallel pretilt angles, since it has been held that rearranging parts of an invention involves only routine skill in the art. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871